Citation Nr: 1024573	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  06-07 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for obstructive sleep 
apnea.

4.  Entitlement to service connection for headaches, to include 
as due to undiagnosed illness.

5.  Entitlement to service connection for joint pain in the left 
ankle, to include as due to undiagnosed illness.

6.  Entitlement to service connection for joint pain in both 
elbows, to include as due to undiagnosed illness.

7.  Entitlement to service connection for joint pain in both 
wrists, to include as due to undiagnosed illness.

8.  Entitlement to service connection for joint pain in both 
feet, to include as due to undiagnosed illness.

9.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to May 1986 
and from February 2003 to April 2004.  He also had periods of 
reserve service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the RO issued a statement of the case in 
April 2006 with regard to the Veteran's claim for a disability 
rating in excess of 10 percent for post-operative right ankle 
bone spur.  The RO also issued a statement of the case in 
November 2006 with regard to the Veteran's claim for a disability 
rating in excess of 10 percent for bilateral tinnitus, to include 
separate schedular evaluations for each ear.  However, the 
Veteran did not file a Substantive Appeal with regard to either 
of these claims.  As such, these issues are not before the Board.

For reasons explained below, the issues of entitlement to service 
connection for joint pain in the left ankle, joint pain in both 
elbows, joint pain in both wrists, and joint pain in both feet, 
all to include as due to undiagnosed illness, are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  High cholesterol is not a disability for VA compensation 
purposes.

2.  Anxiety was not shown in active service, and there is no 
competent evidence linking the Veteran's current anxiety symptoms 
to his active service.

3.  Obstructive sleep apnea was noted on a Medical Board 
examination (which served as an induction examination) when the 
Veteran entered active service, but the competent and probative 
evidence of record does not show that such disability underwent a 
permanent worsening beyond normal progression during his active 
service.

4.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War; however, headaches 
were not shown in active service, and there is no competent 
evidence linking the Veteran's currently diagnosed tension 
headaches to his active service.

5.  Hearing loss disability for VA purposes is not currently 
shown.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for high 
cholesterol have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  Anxiety was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).

3.  Obstructive sleep apnea was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2009).

4.  Headaches were not incurred in or aggravated by active 
service, and may not be presumed to be due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2009).

5.  The criteria for establishing service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303, 3.304(b), 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a March 2005 letter issued prior to the decision 
on appeal, and in an October 2005 letter, the Veteran was 
provided notice regarding what information and evidence is needed 
to substantiate his claims for service connection, as well as 
what information and evidence must be submitted by the Veteran 
and what information and evidence will be obtained by VA.  A 
March 2006 letter advised the Veteran of how disability 
evaluations and effective dates are assigned, and the type of 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, private treatment 
records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

High Cholesterol

VA has found that diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually laboratory 
results and are not, in and of themselves, disabilities for 
compensation purposes.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 
1996).

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a current disability for VA compensation purposes.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002).  In the absence of proof of 
present disability that may be compensated by VA, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 
1131 requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the Board does not dispute that the 
Veteran has been assessed with high cholesterol, but having high 
cholesterol does not constitute a disability.  Accordingly, 
entitlement to service connection for high cholesterol must be 
denied.

Anxiety

The Veteran contends that he currently suffers from anxiety 
symptoms which began when his National Guard unit was activated 
in February 2003.

At an April 1993 National Guard periodic examination, the 
Veteran's psychiatric state was evaluated as normal, and he 
reported no psychiatric symptoms on an accompanying report of 
medical history.  At a February 1998 National Guard periodic 
examination, his psychiatric state was evaluated as normal, and 
he reported no psychiatric symptoms on an accompanying report of 
medical history.  At a November 2002 National Guard retention 
examination, his psychiatric state was evaluated as normal, and 
he reported no psychiatric symptoms on an accompanying report of 
medical history.

During the Veteran's active service, at a June 2003 Medical Board 
examination, his psychiatric state was evaluated as normal, and 
he denied psychiatric symptoms on an accompanying report of 
medical history.

Following his discharge from active service, the Veteran 
underwent a VA mental disorders examination in April 2005.  On 
that occasion, he reported that he began to have problems with 
anxiety when his National Guard unit was activated in February 
2003, when he was about to leave to go overseas to Kuwait.  It 
was noted that the Veteran's unit was involved in no direct 
combat.  The Veteran reported that he could hear and see the 
mortars during his active service, but that he felt safe and 
secure.  He reported that he had been anxious a lot since 
returning from Kuwait due to worrying about bills, his job 
security, and his daughters in school.  He described his current 
symptomatology as consisting of insomnia, disrupted sleep, night 
sweats, claustrophobia, fear of heights, irritability, and 
decreased concentration, but he denied any depression, mania, 
psychotic symptoms, nightmares, and intrusive thoughts of 
traumatic events.  He admitted that his anxiety had begun to 
increase again in response to rumors that his unit would be going 
back on the rotation list to go overseas, though he was unsure 
that they would take him anyway.

It was noted at this April 2005 examination that the Veteran had 
been prescribed Zoloft approximately three months prior by his 
primary care physician, but that he had stopped taking it after 
only one month.  It was also noted that he had not received any 
psychiatric treatment.  The examiner thoroughly interviewed and 
examined the Veteran, but did not render any psychiatric 
diagnoses.  The examiner noted that the Veteran did not show any 
evidence of posttraumatic stress disorder (PTSD) and did not meet 
criteria for a more specific anxiety disorder.  Although the 
Veteran did report some symptoms of anxiety, the examiner stated 
his belief that such symptoms were not in excess of those that 
would be expected by someone who had been activated for service 
overseas in addition to the fact that many of his symptoms 
(including insomnia, decreased concentration, irritability) were 
explained by his sleep apnea.  The examiner concluded that he 
could see no evidence of service-connected psychiatric illness in 
the Veteran's case.  He opined that the Veteran's psychological 
symptoms were likely more a result of current stressors and his 
sleep apnea.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
anxiety.  The only evidence supporting the Veteran's claim 
consists of his own statements.  It is now well established that 
lay persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical expertise, 
such as the diagnosis or etiology of psychiatric disabilities.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (noting general competence to testify as to symptoms but 
not to provide medical diagnosis).

The April 2005 VA examiner, a board-certified psychiatrist, 
considered the Veteran's reports of anxiety in active service, 
thoroughly interviewed and examined the Veteran, and provided 
adequate reasoning and bases for the opinion that the Veteran's 
current symptoms of anxiety were not related to his active 
service, but were likely more a result of current stressors and 
his sleep apnea.  Furthermore, the Board reiterates that the 
Veteran's service treatment records are negative for any 
complaints, findings, or treatment of any psychiatric symptoms or 
disabilities.

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's anxiety was 
not shown in active service, and his current anxiety symptoms 
have not been shown by competent medical evidence to be 
etiologically related to his active service.  Accordingly, 
service connection for anxiety is not warranted.

Obstructive Sleep Apnea

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a 
preexisting disorder underwent an increase in severity during 
service is determined based on evidence of the manifestations of 
the disorder before, during, and after service.  38 C.F.R. 
§ 3.306.  For a disorder to be considered aggravated in service, 
there must be worsening of the underlying condition, not just 
temporary or intermittent flare-ups of the symptoms of the 
condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Evidence of a veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  In order to support a finding of 
aggravation, the evidence must establish that the underlying 
disability underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

Prior to his entry into active service, a May 2002 private 
hospital report noted that the Veteran reported feeling a little 
bit short of breath the last couple of nights while he was 
sleeping, and that he had woken up feeling a little bit short of 
breath through the night, noting that this had never happened to 
him before.  Private treatment records dated in October 2002, 
January 2003, and February 2003 all noted an assessment of 
obstructive sleep apnea for the Veteran, with a CPAP machine 
prescribed for home use.

During the Veteran's active service, it was noted in May 2003 
that he was under treatment for sleep apnea and that CPAP 
treatment had begun in November 2002.  At a June 2003 Medical 
Board examination (which served as an induction examination), it 
was noted that he had a history of sleep apnea and that he used a 
CPAP machine nightly.  It was also noted that he had a Medical 
Evaluation Board evaluation pending with regard to this 
condition.  In July 2003, a Physical Evaluation Board determined 
that the Veteran was fit for active duty.  A few days later in 
July 2003, a Medical Evaluation Board report noted that the 
Veteran had sleep apnea and that the Veteran was CPAP dependent, 
and significantly noted that such disability had begun in October 
2002, existed prior to service, and was not permanently 
aggravated by service.  Two days later in July 2003, a physical 
profile noted that the Veteran was unable to perform his job 
without access to a CPAP machine.  On an undated service 
treatment record, the Veteran reported that his condition had 
gotten better with the use of a CPAP machine.

Following his discharge from active service, the Veteran 
underwent several VA examinations (including general medical, 
mental disorders, and respiratory) in April 2005.  At his general 
medical examination, he reported no sleep apnea symptoms.  At his 
mental disorders examination, he reported that he had been 
diagnosed with sleep apnea prior to being sent to Kuwait for 
active service and that he did not take his CPAP machine with 
him.  Therefore, he reported that he had difficulty breathing at 
night and had to come home early from his tour in Kuwait due to 
sleep apnea.  At his respiratory examination, it was noted that 
his sleep apnea had an onset date of 2002, and he was diagnosed 
with sleep apnea by the examiner.

As noted above, the Veteran's obstructive sleep apnea was noted 
on a Medical Board examination (which served as an induction 
examination) when the Veteran entered active service.  Thus, the 
presumption of soundness does not attach in this case.  38 C.F.R. 
§ 3.304(b).  If a preexisting disorder is noted upon entry into 
service, a veteran cannot bring a claim for service connection 
for that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case, 38 
U.S.C.A. § 1153 applies and the burden falls on the veteran to 
establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 38 
U.S.C.A. § 1153 arises, the burden shifts to the government to 
show a lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153 (West 2002); see also 38 C.F.R. § 3.306 
(2009); Jensen, 19 F.3d at 1417.

In this case, the record does not support a finding that the 
Veteran's obstructive sleep apnea increased in severity during 
service beyond normal progression.  Instead, the evidence of 
record supports a finding that the Veteran's current symptoms of 
sleep apnea are very well controlled, due to his nightly use of a 
CPAP machine.  The Veteran's report of not taking his CPAP 
machine with him to Kuwait (thereby causing him to have 
difficulty breathing at night and resulting in him coming home 
early) is simply not credible, as the service treatment records 
clearly document that the Veteran used a CPAP machine while on 
active duty in Kuwait, and nothing in the record reflects that 
the Veteran was discharged early from active service for sleep 
apnea.

While the Veteran contends that his obstructive sleep apnea was 
aggravated by his military service, it is now well established 
that lay persons without medical training, such as the Veteran, 
are not competent to opine on matters requiring medical 
expertise, such as the etiology of respiratory disabilities.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) 
(noting general competence to testify as to symptoms but not to 
provide medical diagnosis).

The Veteran has also argued that his obstructive sleep apnea had 
its onset during a period of active duty for training with 
Operation Bright Star in Egypt in October 2001.  However, this 
argument is not credible, as the evidence of record reflects that 
the Veteran was not diagnosed with obstructive sleep apnea until 
October 2002, and in May 2002 he reported having shortness of 
breath at night which had never happened to him before.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board 
can consider bias in lay evidence and conflicting statements of 
the veteran in weighing credibility).

The Veteran also pointed out that he was diagnosed with sleep 
apnea within one year of his October 2001 training.  However, 
sleep apnea is not a condition for which service connection on a 
presumptive basis may be established, nor does active duty for 
training qualify for such consideration.  See 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

In sum, the Board finds that the preponderance of the competent 
and probative evidence does not show that the Veteran's 
preexisting obstructive sleep apnea underwent a permanent 
worsening beyond normal progression during his active military 
service; as a result, the presumption of aggravation does not 
attach.  See 38 U.S.C.A. § 1153.  Accordingly, service connection 
for obstructive sleep apnea is not warranted.

Headaches

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 38 
C.F.R. § 3.317(c), VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 38 
C.F.R. § 3.317(b), provided that such disability: (i) became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to 
delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(3).

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or symptoms 
which may be manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory system 
(upper or lower); (9) sleep disturbances; (10) gastrointestinal 
signs or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

At an April 1993 National Guard periodic examination, all of the 
Veteran's bodily systems were evaluated as normal, and he 
reported no headaches on an accompanying report of medical 
history.  At a February 1998 National Guard periodic examination, 
all of his bodily systems were evaluated as normal, and he 
reported no headaches on an accompanying report of medical 
history.  At a November 2002 National Guard retention 
examination, all of his bodily systems were evaluated as normal, 
and he reported no headaches on an accompanying report of medical 
history.

During the Veteran's active service, at a June 2003 Medical Board 
examination, all of his bodily systems were evaluated as normal, 
and he reported no headaches on an accompanying report of medical 
history.

Following his discharge from active service, the Veteran 
underwent a VA neurological disorders examination in April 2005.  
On that occasion, he reported having two headaches daily.  The 
examiner rendered an impression of tension headaches, complicated 
with sinus headaches.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
headaches.  The only evidence supporting the Veteran's claim 
consists of his own statements.  It is now well established that 
lay persons without medical training, such as the Veteran, are 
not competent to opine on matters requiring medical expertise, 
such as the diagnosis or etiology of neurological disabilities.  
See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d 
at 1376-77 (noting general competence to testify as to symptoms 
but not to provide medical diagnosis).  Furthermore, the Board 
reiterates that the Veteran's service treatment records are 
negative for any diagnosis or treatment of any headaches.  
Accordingly, service connection for headaches is not warranted on 
a direct basis.

In addition, as the Veteran's headaches have been diagnosed as 
tension headaches, the Veteran may not avail himself of the 
presumption pertaining to undiagnosed illness as set forth in 
38 C.F.R. § 3.317.

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that the Veteran's headaches 
were not shown in active service, and his currently diagnosed 
tension headaches have not been shown by competent medical 
evidence to be etiologically related to his active service.  
Accordingly, service connection for headaches is not warranted on 
any basis.

Bilateral Hearing Loss

Where a veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

At a February 1998 National Guard periodic examination, 
audiometric testing revealed normal hearing in the Veteran's 
right ear and hearing loss at 4000 Hertz in his left ear; he 
reported possible hearing loss on an accompanying report of 
medical history.  At a November 2002 National Guard retention 
examination, audiometric testing revealed normal hearing in his 
right ear and hearing loss at 4000 Hertz in his left ear, though 
he reported no hearing loss on an accompanying report of medical 
history.

During the Veteran's active service, at a June 2003 Medical Board 
examination, audiometric testing revealed normal hearing in his 
left ear and hearing loss at 4000 Hertz in his right ear (though 
the Board notes that the left and right ear data were likely 
switched during a mistake in transcription).  He reported high 
pitch hearing loss on an accompanying report of medical history.  
In July 2003, a summary of the June 2003 Medical Board 
examination noted that the Veteran had some hearing impairment.

Following his discharge from active service, the Veteran 
underwent a VA general medical examination in April 2005 and a VA 
audiological examination in June 2005.  At his general medical 
examination, he reported having hearing loss in both ears, but a 
physical examination revealed that his hearing was grossly normal 
in both ears.  At his VA examination, audiometric testing 
revealed the puretone thresholds in the right ear of 10, 15, 15, 
15, and 15 decibels at frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  In the left ear, puretone thresholds were 10, 10, 
10, 10, and 35 decibels at those same frequencies, respectively.  
Speech recognition scores were 100 percent in the right ear and 
96 decibels in the left ear. 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or when the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 
(2009).

In this case, the findings on VA audiometric testing fail to 
reveal that the Veteran currently has a hearing loss disability 
for VA purposes in either ear.  The Veteran has not challenged 
the adequacy of that examination, nor has he indicated that his 
hearing loss has worsened.  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of 
proof of present disability there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation purposes); 
see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, 
while some hearing loss was noted prior to and during service, 
current audiological testing under approved VA methods fails to 
reveal hearing loss disability consistent with 38 C.F.R. § 3.385 
(2009).  Thus, service connection for bilateral hearing loss must 
be denied.  

Because there is no current disability, the Board need not 
address the question of aggravation as it pertains to any 
preexisting hearing loss as there is no basis upon which service 
connection can be granted. 

Conclusion

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for high cholesterol is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for obstructive sleep apnea is 
denied.

Entitlement to service connection for headaches, to include as 
due to undiagnosed illness, is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for joint pain in the 
left ankle, joint pain in both elbows, joint pain in both wrists, 
and joint pain in both feet, all to include as due to undiagnosed 
illness.

With regard to joint pain in the left ankle, both elbows, both 
wrists, and both feet, a May 2002 private treatment record (dated 
prior to service) noted the Veteran's report of arthralgias 
involving his ankles.  At a November 2002 National Guard 
retention examination, his lower extremities, upper extremities, 
and feet were evaluated as normal, and he reported no 
swollen/painful joints, painful elbow, painful wrist, or foot 
trouble on an accompanying report of medical history; however, he 
did report arthritis on this accompanying report of medical 
history.  Service treatment records dated in December 2002 and 
January 2003 noted that he was taking medication for arthritis 
pain.

During the Veteran's active service, a March 2003 service 
treatment record noted that he was taking medication for 
arthritis pain.  An April 2003 service treatment record noted the 
Veteran's complaints of right foot pain; he had twisted his foot 
and went to the emergency room, but an X-ray showed no fracture, 
and he was diagnosed with a sprain.  At a June 2003 Medical Board 
examination, his lower extremities, upper extremities, and feet 
were evaluated as normal, and he reported no painful elbow, 
painful wrist, or foot trouble on an accompanying report of 
medical history; however, he did report arthritis in his joints 
and swollen/painful joints (specifying that his ankles hurt) on 
this accompanying report of medical history.  In July 2003, a 
summary of the June 2003 Medical Board examination noted that the 
Veteran's complaints of some aches in his joints may well be 
consistent with age, 40-pound rucksacks, and a lot of running 
associated with the  Army in an overuse syndrome.

Following his discharge from active service, a July 2004 private 
treatment record noted that a laboratory test for rheumatoid 
arthritis factor was negative for the Veteran.  Private X-rays of 
his bilateral feet in August 2004 were negative.  An October 2004 
private treatment record noted that his blood work had been 
negative for arthritis.  The Veteran underwent several VA 
examinations (including general medical and joints) in April 
2005.  At his general medical examination, he reported pain and 
stiffness in his joints as well as pain in both of his feet, but 
a physical examination revealed no limitation of motion of a 
joint and normal feet.  At his joints examination, he reported 
that he had suffered multiple bilateral ankle sprains during 
service without going to sick call.  It was also noted at his 
joints examination that he had crepitus in all joints and had 
been diagnosed with rheumatoid arthritis and carpal tunnel 
syndrome; the examiner rendered diagnoses of rheumatoid arthritis 
(by history), carpal tunnel syndrome (by history), and bilateral 
plantar fasciitis.  Accompanying VA X-rays in April 2005 were 
negative for the Veteran's bilateral ankles, right elbow, 
bilateral wrists, and bilateral feet, and only a hypertrophic 
change was noted for his left elbow.

As the evidence of record reflects that the Veteran was taking 
medication for some type of arthritis prior to entering active 
service in February 2003, and because his service treatment 
records contain documentation of arthritic complaints as well as 
a right foot injury, he should now be afforded a new VA joints 
examination with medical opinion in order to determine whether 
his current joint pain in the left ankle, both elbows, both 
wrists, and both feet arose during service, is otherwise related 
to any incident of service, or is related to a preexisting 
disability that was permanently aggravated by service.  See 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

For all claims remaining on appeal, relevant ongoing medical 
records should also be obtained, to include any VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).



Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his joint pain disabilities at any 
time.  After securing any necessary 
release, the RO/AMC should request any 
records identified which are not duplicates 
of those contained in the claims file.  If 
any requested records are unavailable, then 
the file should be annotated as such and 
the Veteran should be so notified.

2.  Schedule the Veteran for a VA 
orthopedic examination by a physician to 
determine the nature and extent of any 
orthopedic disabilities pertaining to the 
left ankle, bilateral elbows, bilateral 
wrists, and bilateral feet, and to obtain 
an opinion as to whether any such disorders 
are possibly related to service or to any 
preexisting disorder that was permanently 
aggravated by service.  The claims file 
must be provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, including X-
ray testing and laboratory testing, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should clearly identify all orthopedic 
disorders found for the left ankle, 
bilateral elbows, bilateral wrists, and 
bilateral feet.  With respect to each 
diagnosed orthopedic disability, the 
examiner should opine as to whether it is 
more likely, less likely, or at least as 
likely as not (50 percent probability or 
greater) that the current orthopedic 
disability: (a) arose during service or is 
otherwise related to any incident of 
service, including his in-service arthritic 
complaints as well as a right foot injury; 
or (b) is related to a disorder that 
existed prior to service and that underwent 
a permanent worsening of the underlying 
disorder beyond normal progression 
(aggravation) in service.  

If there is no diagnosed disability in any 
of the above claimed joints, the examiner 
should state whether there are objective 
signs and symptoms of disability in those 
joints for which there is no diagnosis.  
The examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to service, 
to include the Veteran's service in the 
Persian Gulf.  

A complete rationale for all opinions 
expressed should be provided.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


